Case 1:20-cv-09413-PKC Document 1-5 Filed 11/10/20 Page 1 of 6




                     EXHIBIT E
                        Ogden Report
Case 1:20-cv-09413-PKC Document 1-5 Filed 11/10/20 Page 2 of 6




      Report on a pair of
      diamond earrings
              Striptwist Ltd
    55 Florin Court, Charterhouse Square, London, EC1M 6EU
            t: +44 777 478 5865 e: jack@striptwist.com
             Case 1:20-cv-09413-PKC Document 1-5 Filed 11/10/20 Page 3 of 6



  Striptwist Ltd
 55 Florin Court, Charterhouse Square, London, EC1M 6EU
 t: +44 777 478 5865 e: jack@striptwist.com




  Brief Report
 Description:            A pair of diamond cluster and
                         ball-drop earrings

 Date:                   Based on the obsrvations as
                         presented below, almost
                         certainly reletively recent.
                         Details of the criteria used in
                         their original attribution to the
                         nineteenth century were not
                         provided.

Dimensions:              Height 4.3 cm

Date of Examination: 15 July 2019

Reference:               190731



Introduction

The purpose of this examination was to determine likely age based on visual examination of
manufacturing methods, construction and settings. The earrings were examined using a 10x hand
lens and a digital microscope with extended depth of field capabilities and various lighting
configurations. Gemmological examination of the diamonds was not carried out. In the opinion of
Striptwist Ltd, the observations described below provided reasonable grounds at the time of
examination to have confidence in the conclusions presented. A more thorough laboratory
examination may provide a fuller understanding of these earrings and suggestions are provided for
further study should such be required.



Description

The earrings each consist of a diamond-studded sphere pendant hanging from an oval diamond
cluster. Each sphere pendant and oval cluster is set with a central large rose diamond. The smaller
stones are various proportions of brilliant cut diamonds. The oval clusters have silver settings with
a gold back, the spheres appear to be all silver. The diamonds in the clusters are set in a version of
cut-down setting, those in the sphere pendants in a form of grain setting.

There are modern clip ear fittings on the back of each cluster and to these are soldered the loops
on which the pendants are hung.




Striptwist Ltd. Registered Offi ce : 55 Florin Court, Charterhouse Square, London ECl M 6EU. Regist ered in Engla nd and W ales no. 08577657
             Case 1:20-cv-09413-PKC Document 1-5 Filed 11/10/20 Page 4 of 6


  Page 2




 On overall stylistic grounds the earrings appear to the undersigned
 to be relatively recent products paying homage to early nineteenth
 century styles. Sphere drop earrings in various 'vintage' styles have
 been popular in recent years and some incorporate old (or
 reproduction old) styles of cut diamonds set in grain and other
 antique setting styles. A good example is the pair of rose-diamond
 set sphere-drop earrings (right) by jeweller Lorraine Schwartz
 (from Kadner Auctions, Florida, May 2018, estimate: $3800 -
 $4800).

The ear-clip fittings are recent and are stamped with a maker's
mark (?) that was not identified (photo right). It is not unusual to
 fit modern fittings to antique earrings, but in this case, there
appears to be no evidence that the oval clusters have been adapted
or had any earlier manifestation. No evidence was observed of any
previous earring fittings on the clusters, or tool marks or other
traces of adaptation work being done to them. It can also be noted
that the small loops to support the sphere pendants are soldered
directly onto the modern ear clips (photo right). Thus, even if the
clusters and the sphere drops were old, there would be no way to
establish that they belonged to each other originally, especially as
the styles of diamond settings are very different.

The diamonds in the oval clusters are set in an antique style of
 "cut down" setting. The actual settings are in silver, their backing
in gold. There are unusual features here. One is the flat back to
 each of the larger central oval settings. These settings simply sit on
 top of the rest of the construction. The clean junction between the
 two can be seen in the photos right (red arrows). It is unclear how
these settings are attached to the rest of the cluster. There are
three options - the central setting could be attached by one or
more rivets, by solder, or by adhesive. There are no rivets visible
and adhesive would be highly improbable for a stone setting of
this importance in nineteenth century jewellery. There are possible '
signs of modern adhesive here, but these could not be confirmed
(photo right, arrowed). If the setting is soldered in place it
presents a puzzling feature when taken in conjunction with the
setting style. Nineteenth century and earlier cut-down settings were typically made by hand with
silver walls which were filed down to leave the rib-like claws holding the stone standing proud -
they are literally cut down. Such settings have characteristic paper-thin edges lying against the stone
and almost invariably retain some vestiges of the file marks used to cut them down. In the case of
these clusters, the setting edges to the central diamonds are relatively thick and even appear to have
rounded lips. The claws appear as if they may have been made separately and applied. With an


Striptwist Ltd. Registered Office: 55 Florin Court, Charterhouse Square, London EClM 6EU. Registered in England and Wales no. 08577657.
              Case 1:20-cv-09413-PKC Document 1-5 Filed 11/10/20 Page 5 of 6


  Page 3




 antique setting for diamonds of this importance, the final burnishing and forming of the cut-down
 edge would be done with the stone in place. It would seem that this would be impossible here once
 the setting was soldered to its backing, but in the past such as stone would not have been set
 before its setting had been soldered in place. This is especially true with a closed back setting which
 would have had some form of bedding material or even foiling. Thus, in the opinion of Striptwist
 Ltd, the setting appears to be a modern interpretation of an antique type, but assembled in a non-
 antique way.

 The setting on the sphere pendants are a type of grain setting, the
 diamonds held in place by raised globules of silver (photo right).
 Grain setting is a typical nineteenth century setting type, but at
 that period the grains were produced using an engraving tool at an
 angle to cut small groves, the metal being cut from each groove
 curling up to form the protruding 'grain' which was rounded with
 a special tool. In the originals, the whole setting is cut out of the
 thickness of the metal as can clearly be seen in the detail of
another sphere earring, right (FD Gallery, New York). The thick
edge to each setting area is clearly seen here. This is not the case
with the earrings under consideration here. They seem to follow a
more modern approach whereby small spheres or studs are
soldered to, or integrally cast with, the gold or silver backing. It is
unclear when this style of grain setting was first introduced, but it
is certainly not believed to date back to the early nineteenth
century.

The sphere pendants are attached to the upper parts by a modern
adhesive (photo right). It seems improbable that an earring
component containing a quantity of diamonds would be so
attached in the nineteenth century. Glues were far less effective in
those days and when used, for example with some pearls, the
contact areas were maximised. If the sphere pendants are old, it is
hard to see how they were attached to another component - they
are no indications of adaption or traces of other fixings.

The four large diamonds forming the centres of the clusters and
spheres are rose cut. This is an antique style of cutting, first
popular in the seventeenth century. The rose-cut diamonds in the
earrings may be old and perhaps retrimmed with their edges
polished in recent times. However, rose-cut diamonds are popular
again now and several Indian producers are cutting them. The
photo right shows a selection of modern rose-cut diamonds by
Jogi Gems of Surat India. We can note that modern rose-cut
diamonds such as those shown here, tend to have polished girdles,



Striptwist Ltd . Registered Office: 55 Florin Court, Charterhouse Square, London EClM 6EU. Registered in England and Wales no. 08577657.
             Case 1:20-cv-09413-PKC Document 1-5 Filed 11/10/20 Page 6 of 6


  Page 4




 a feature unexpected on most categories of rose diamond in the past. The rose diamonds in the
 earrings appear to have polished girdles, although these are largely concealed by the settings.

  Other antique styles of diamonds are being cut today, but old-cut brilliants, as are set around the
  clusters and on the spheres seem not to be being produced so
 much as the rose and other earlier cuts. One reason is that
 'recycled' old brilliant-cut stones are readily available now, with
 companies in the US and elsewhere specialising in supplying them.
 Until recently they were recut to moderner forms, but the growing
 demand for individuality and antique reproductions has created a
 market. We can note, however, that some of the diamonds in the
 earrings have polished girdles (photo right) . Polished girdles for brilliant-cut diamonds appeared
 about a century ago, but seem to have been rarely applied to smaller brilliant cuts until post WW 2.
 Old brilliants can be given ground or polished girdles today to smooth chipped edges and make
 them more regular in shape.



Composition

Analyses were attempted on the silver of the clusters and spheres using portable x-ray fluorescence
analysis. Unfortunately, the beam size of the equipment (about 3 mm) was too great to prevent
overlaps and a clear idea of silver composition was not obtained. Trace element analysis of
purported antique silver is a fundamental approach in authenticity testing. If further study was
required, then examination of the earrings under laboratory conditions with analysis with smaller
beam size equipment is advised.



Conclusions

In the opinion of Striptwist Ltd, this examination regarding various aspects of the earrings
provides reasonable grounds to believe that they are not antique. This opinion is based on the style
of the settings, the assembly and the lack of any signs of wear, repair or modification. Opinions
regarding the age, material, construction and age of jewellery can, of course, vary.

           alf of Striptwist Ltd                            Dr Jack Ogden is a leading expert on the materials and technology
                   -~
                                                            of ancient and historic jewellery. He has written and lectured widely
                                                            on the subject. He is an elected Fellow of the Society of Antiquaries
                                                            of London, he has a doctorate from Durham University
                                                            (Egyptology), the Gem-A Gemmology Diploma (with distinction),
                                                            and the Diploma in Art Profession Law and Ethics (with
                                                            distinction) from the Institute of Art Law.




Striptwist Ltd. Registered Office: 55 Florin Court, Charterhouse Square, London EClM 6EU. Registered in England and Wales no. 08577657.
